Exhibit 10.7

 

LOGO [g530326g68t59.jpg]

   Serena Software, Inc.

April 22, 2013

Greg Hughes

 

 

 

 

Dear Greg:

At the request of the Board of Directors of Serena Software, Inc. (“Serena”), we
are pleased to extend an offer to you for the position of President and Chief
Executive Officer of Serena.

This letter confirms our offer of employment to you. The terms of your
employment include the following:

Your base salary will be $450,000 for a period of twelve (12) months before
applicable payroll taxes, tax withholdings and voluntary deductions, commencing
as of May 1, 2013 and payable in equal installments of $18,750 (less applicable
payroll taxes, tax withholdings and voluntary deductions) on a semi-monthly
basis on or about the 15th and last day of each month.

You will be eligible to receive an annual cash incentive bonus based on an
annual target bonus equal to your base salary for a period of twelve
(12) months. For fiscal year 2014, the annual cash incentive plan is governed by
the terms of the FY 2014 Executive Annual Incentive Plan. Actual bonus amounts
are subject to the achievement of our annual EBITA (earnings before interest,
taxes and amortization) and total revenue targets under our fiscal year 2014
operating plan, weighted at 75% and 25%, respectively. For the portion of the
bonus based on the achievement of EBITA, achievement of less than 95% of the
metric will result in no payout of the applicable target bonus amount,
achievement of 100% of the metric will result in a 100% payout of the applicable
target bonus amount and achievement of 105% of the applicable metric will result
in a 200% payout of the applicable target bonus amount. For the portion of the
bonus based on the achievement of total revenue, achievement of less than 97.5%
of the metric will result in no payout of the applicable target bonus amount,
achievement of 100% of the metric will result in a 100% payout of the applicable
target bonus amount and achievement of 102.5% of the applicable metric will
result in a 200% payout of the applicable target bonus amount. Bonus payouts
based on the achievement of EBITA and total revenue are capped at 200% of the
applicable target bonus amounts. The bonus payout for fiscal year 2014 will be
determined by Serena’s Board of Directors after the end of the fiscal year,
prorated based on your period of service commencing as of May 1, 2013, and
subject to applicable payroll taxes, tax withholdings and voluntary deductions.

 

LOGO [g530326g30w75.jpg]



--------------------------------------------------------------------------------

Subject to the approval of Serena’s Board of Directors, you will be granted
(i) a time-based stock option to purchase 2,500,000 shares of Serena’s common
stock under Serena’s Amended and Restated 2006 Stock Incentive Plan (“Stock
Plan”) pursuant to the terms of Serena’s standard Time Option Agreement; and
(ii) 400,000 restricted stock units under the Stock Plan pursuant to the terms
of Serena’s standard Restricted Stock Unit Agreement (Retention Award). The
exercise price of the stock options will be equal to the fair market value of
Serena’s common stock on the date of grant, as determined by Serena’s Board of
Directors. Upon a “Change in Control” or “Initial Public Offering,” 100% of all
unvested time-based options and restricted stock units will immediately vest in
full. The terms “Change of Control” and “Initial Public Offering” are defined in
the Stock Plan and Restricted Stock Unit Agreement.

In the event that your employment is terminated as a result of a termination
without “Cause” or resignation for “Good Reason” within twelve (12) months
following a “Change in Control,” you will be entitled to the payment of a
prorated portion of your annual target bonus for the period of service during
the fiscal year in which the termination of your employment occurs. Your right
to receive this cash benefit will be contingent upon your execution of a general
release of claims and compliance with certain restrictive covenants. The terms
“Cause,” “Good Reason” and “Change in Control” are defined in the Stock Plan.
The foregoing will be subject to your execution and delivery to Serena of a
change in control agreement, which will control over any contrary terms set
forth in this paragraph. The change in control arrangements applicable to stock
options and restrictive stock units are set forth in the Time Option Agreement,
Restricted Stock Unit Agreement and Stock Plan.

Notwithstanding anything to the contrary in this offer letter, (i) if at the
time of the termination of your employment, you are a “specified employee” as
defined in Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”) and the deferral of the commencement of any payments or
benefits payable to you as a result of your termination is necessary to prevent
any accelerated or additional tax under Section 409A, then Serena will defer the
commencement of such payments or benefits until the date that is six months
following your termination (or the earliest date permitted under Section 409A)
and (ii) if any other payments of money or other benefits due to you could cause
the application of an accelerated or additional tax under Section 409A, the
payments or other benefits will be deferred if deferral will make such payments
or other benefits compliant under Section 409A, or otherwise restructured, in a
manner, as equitably determined by Serena’s Board of Directors, that does not
cause an accelerated or additional tax. For purposes of Section 409A, the right
to a series of installment payments under this offer letter will be treated as a
right to a series of separate payments. With respect to the payment of amounts
or benefits that are nonqualified deferred compensation subject to Section 409A,
a termination of employment will not be deemed to have occurred for purpose of
this offer letter unless the termination is also a “separation from service”
within the meaning of Section 409A, and any references in this offer letter to a
“resignation,” “termination,” “termination of employment” or like term will mean
a separation from

 

Page 2 of 3



--------------------------------------------------------------------------------

service. Except to the extent any expense, reimbursement or in-kind benefit does
not constitute a “deferral of compensation” within the meaning of Section 409A:
(a) the amount of expenses eligible for reimbursement or in-kind benefits
provided to you during any calendar year will not affect the amount of expenses
eligible for reimbursement or in-kind benefits provided to you in any other
calendar year, (b) the reimbursements for expenses will be made on or before the
last day of the calendar year following the calendar year in which the
applicable expense is incurred, and (c) the right to payment or reimbursement or
in-kind benefits may not be liquidated or exchanged for any other benefit.

You will be required to execute Serena’s Code of Conduct, Confidentiality and
Assignment of Inventions Agreement and Arbitration Agreement, which will be
provided to you separately before your first day of employment.

Employment with Serena is on an at-will basis. You are free to terminate your
employment for any reason at any time with or without prior notice. Similarly,
Serena can terminate the employment relationship with or without cause or
notice.

This written offer constitutes all of the material terms of your compensation
and supersedes any previous verbal commitments. The terms of this offer may only
be changed by written amendment to this offer letter, although the Board of
Directors may from time to time, in its sole discretion, adjust the compensation
paid and benefits made available to you and its other executive officers. Upon
your acceptance of this offer letter, please return the signed original to me
and retain a copy for your records.

Your experience and talents will be a strong addition to our company. We are
excited about you joining our team and look forward to your contribution. Please
call me with any questions you may have.

Sincerely,

/s/ Todd Morgenfeld

Todd Morgenfeld

Chairman of the Board

 

Accepted:

 

/s/ Greg Hughes

 

Greg Hughes

Date:

 

May 1, 2013

 

Page 3 of 3